Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of methods of detecting α-synuclein in the reply filed on 1/7/22 is acknowledged.
	Claims 26-55 are pending and under examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11099197. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The reference claims are directed to a similar method which is more generic in some aspects while more specific in others. The reference claims are to any biological sample (claim 1); however, reference claim 2 explicitly includes CSF as such a sample, anticipating this limitation. The reference claims use non-magnetic beads, anticipating the instant genus of all beads. The reference claims combine steps iv-vi, anticipating the steps themselves. The reference claims encompass using any fluorophore, with claims explicitly to thioflavin (claim 5) and ThT (claim 21). A specification may be used to determine support under §112, e.g., to determine how a claim limitation is supported for the written description requirement. In doing so, it is clear that “thioflavin” is specifically “thioflavin T” (C5), as there is no disclosure of any other kind of thioflavin. The reference claims require 1-140 α-syn (claim 21) and beads of 0.1 mm (claim 9). The reference contains claims where the pH is 8.2 (claim 24), is 100 mM phosphate buffer (claim 25), etc. Taken as a whole, every limitation of the instant claims is either explicitly claimed by the reference claims or else made obvious by embodiments which provide §112 support for the claims.

Claims 26-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-45 of copending Application No. 17314531 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The reference claims are also to a method of detecting α-syn in human CSF. The diameter of the beads is a wider range than instantly claimed; however, 0.1 mm is obvious over reference claim 31 where the range explicitly includes 0.1 mm. The reference claims are directed to the fluorophore being thioflavin (claim 28), which, as discussed above, is exclusively disclosed in the specification as referring to ThT (e.g., p.6). The reference claims make obvious the same pH (claim 27). Taken as a whole, the reference claims either explicitly teach/make obvious the instant claim limitations, or else are made obvious via exemplary embodiments used to support the reference claims under §112, e.g., the example on specification p.12).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U .S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007).
Further, a finding that the prior art contained a method such as RT-Quic which differs from the claimed device by the simple substitution of a component (substituting the protein to amplify and detect), an obviousness conclusion may be warranted when those substituted components were known in the art and the substitution achieves a predictable result. 


Atarashi (IDS 8/23/21 citation 2) which combines the protein and flurophore but does not use beads at all. While including glass beads would have been obvious, particularly in that it is offered as a solution to the, e.g., inherent variability noted by Applicant (remarks 10/13/20 p.18 in parent application 16/315854, now US 11099197), Applicant is correct that these beads are ~3mm in diameter and outside the claimed range. 
Herva (IDS 8/23/21 citation 14) utilizes 1.0 mm zirconia/silica beads (p.11898 C1). Herva is explicitly concerned with adapting PMCA to alpha-synuclein or a fragment or variant thereof (abstract) and provides relevant guidance for doing so to the person of ordinary skill in the art. However, Herva does not add ThT to the reaction mixture, instead adding it after the amplification steps (p.11898 C1).

In summary, the individual steps and elements were known in the prior art and were within the same technological field, e.g., detecting proteins.

However, weighing against obviousness are two key factors. First, while the individual elements were known, they generally represent alternatives that must be selected to arrive at the instant method. For example, including ThT in the reaction mixture versus using after the amplification step were both known, but the instant claims require the first option. The beads also represent a genus encompassing different materials and sizes, while the instant claims are limited to a subset of those beads. There was no clear motivation to select the specific choices recited by the instant claims.
This, on its own, would not be enough to make the claims non-obvious as substituting one known element for another is generally obvious. However, predictability is also required. Applicant has set forth assertions based on the evidence in the specification that combining these was not a predictable matter as bead size/type in combination with a particular protein is critical in the functioning of the instant method. Applicant asserts that increasing bead size above 1mm (e.g., to 2.3 mm), causes the instantly claimed method to fail entirely (remarks 10/13/20 p.18). Thus, it is the Examiner’s view that this is not simply a matter of choosing known alternatives or optimizing result effective variables to optimize the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Adam Weidner/             Primary Examiner, Art Unit 1649